Citation Nr: 1702744	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rotator cuff tear, left shoulder, postoperative (left shoulder disability).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as residuals of hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1986. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In April 2014, the Board also remanded the Veteran's claim of entitlement to service connection for a right knee disability.  Thereafter, in an October 2014 rating decision, the Appeals Management Center (AMC) granted this claim.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the issue of a right knee disability.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2014, the Board remanded the Veteran's right shoulder, left shoulder, and back disability as well as his GERD claims, in part, in order for a VA medical opinion to be obtained as to the etiology of these disabilities.  Pursuant to the April 2014 Board remand, the Veteran was provided a VA examination in June 2014.  

With regard to the Veteran's GERD, the VA examiner concluded after examination of the Veteran and consideration of his medical history that it is less likely than not that the Veteran's diagnosed GERD is related to his service.  In finding such, the examiner noted the Veteran's in-service treatment in March 1981 for epigastric pain after meals as well as for viral gastroenteritis in February 1984 and October 1985.  She further noted that there was no evidence found for diagnosis or treatment of GERD during service, and there were no reflux or stomach symptoms reported or clinically identified on military discharge examination in 1985.  Moreover, the Veteran was not diagnosed with GERD until 1998, several years after service, and there is no evidence found of a diagnosis of stomach ulcers during or after service.

The Board finds that the VA examiner's opinion is inadequate for evaluation purposes.  Specifically, the Veteran has stated that he has had a continuity of GERD symptoms since discharge from service.  See, e.g., the Veteran's Informal Hearing Presentation (IHP) dated October 2016.  He further testified that he has had to use Rolaids, Tylenol and Tums since discharge from service to treat the GERD.  See the May 2012 Board hearing transcript, pgs. 17-18.  Pertinently, the Veteran's report of continued symptoms and treatment related to his GERD since discharge from service was not addressed by the VA examiner.  As such, the Board finds that an addendum opinion is warranted as to whether the Veteran's current GERD is related to service.  

With respect to the Veteran's right and left shoulder disabilities, the VA examiner concluded after examination of the Veteran and consideration of his medical history that it is less likely than not that these diagnosed disabilities (chronic left shoulder mild acromioclavicular degenerative joint disease, status post arthroscopic repair of torn rotator cuff with retained hardware and chronic right shoulder rotator cuff tear and degenerative joint disease with mild impingement) are related to the Veteran's service.  The examiner reported that there is no evidence found for evaluation and treatment of the right shoulder or left shoulder rotator cuff or degenerative joint disease during service.  Although the Veteran was treated for remote bruising of the left shoulder in 1977, there was no treatment for further problems or sequela during service in regard to that injury.  Moreover, physical examination upon discharge in 1985 did not show any problems or symptoms with shoulder joints, and examination findings were reported as normal.  Also, the evidence did not document treatment for right or left shoulder disabilities until several years after service.

With regard to the Veteran's back disability, the VA examiner concluded after examination of the Veteran and consideration of his medical history that the Veteran's diagnosed back disability (lumbosacral strain and thoracolumbar spondylosis) is less likely than not related to service.  The examiner reported that there is no evidence of evaluation or treatment for a thoraolumbar or sacral spine condition during service, and the service discharge examination in 1985 did not give a history of back problems and clinical findings were normal.  Additionally, there was no evidence of treatment for back problems until 2009 which is several years after separation from service.      

The Board finds that the VA examiner's opinion with regard to the Veteran's right and left shoulders as well as his back disability are inadequate for evaluation purposes.  In particular, the Board notes that the Veteran has complained of ongoing shoulder and back problems since discharge from service.  Also, as stated in the previous remand, the Veteran reported that his current shoulder and back disabilities are due in part to performing his duties as an Infantryman which included jumping out of airplanes during service.  The report of a continuity of symptoms since discharge from service as well as the in-service injuries from military duties including jumping out of airplanes were not addressed by the VA examiner.  Indeed, the VA examiner indicated an absence of shoulder and back problems since the Veteran's discharge from service for many years without addressing the Veteran's lay statements related to continuity of symptomatology.  In light of the foregoing, the Board finds that addendum opinions should be obtained as to whether the Veteran's current right and left shoulder and back disabilities are related to his service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2014 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to the etiology of the Veteran's GERD, right shoulder, left shoulder, and back disabilities.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner is asked to state an opinion as to the following:

a. Whether it is at least as likely as not that the Veteran's diagnosed GERD manifested during, or as a result of, active service.  The examiner should consider the Veteran's report of a continuity of symptoms since discharge from service including taking Tylenol, Tums, and Rolaids as well as treatment in March 1981 for epigastric pain after meals and for viral gastroenteritis in February 1984 and October 1985 .
  
b. Whether it is at least as likely as not that the Veteran's diagnosed right shoulder disability manifested during, or as a result of, active service.  The examiner should consider the Veteran's report of experiencing injury from performing his duties as an Infantryman which included jumping out of airplanes as well as a continuity of symptoms since discharge from service.

c. Whether it is at least as likely as not that the Veteran's diagnosed left shoulder disability manifested during, or as a result of, active service.  The examiner should consider the Veteran's report of experiencing injury from performing his duties as an Infantryman which included jumping out of airplanes as well as treatment for remote bruising of the left shoulder in 1977 and experiencing a continuity of symptoms since discharge from service.

d. Whether it is at least as likely as not that the Veteran's diagnosed back disability manifested during, or as a result of, active service.  The examiner should consider the Veteran's report of experiencing injury from performing his duties as an Infantryman which included jumping out of airplanes as well as a continuity of symptoms since discharge from service.





If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




